                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              .EL~TRONIC~Y FltEJ>.
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x                               DOC#:          '
ROSE OBISPO,                                                              DATE FI~ED: 2./ l'!,/2,02-0

                               Plaiintiff,


               -against-                                                          19-cv-2815 (LAK)


BRONX LEBANON HOSPITAL, et al.,

                               Defendants.
------------------------------------------x


                                              ORDER

LEWIS A. KAPLAN, District Judge.

                The government's motion for an order substituting the United States as the sole
defendant, and dismissing the complaint for lack of subject matter jurisdiction (Dkt 6), is granted,
substantially for the reasons set forth in the Report and Recommendation of Magistrate Judge Gabe
W. Gorenstein. Plaintiffs objections are without merit and overruled.

                Plaintiff objects that a December 30, 2005 HHS letter purporting to explain the scope
of coverage under the Federal Tmi Claims Act requires that for coverage to apply, a physician must
"follow" a patient from an outpatient site to BLHC. But plaintiff has failed to offer a factually
supported and legally sufficient explanation for how this letter is capable of adding requirements not
found in the regulations that plaintiff concedes otherwise would extend coverage to defendants. In
the absence of such an explanation, the Court is unwilling to ignore the applicable statutes,
regulations, and policy manual from HHS, each of which makes clear that defendants are covered.

               The Clerk shall close the case.

               SO ORDERED.

Dated:         February 16, 2020
